FILED
                            NOT FOR PUBLICATION                           OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CESAR ELVIN AMAYA RAMOS,                        No. 07-73121

              Petitioner,                       Agency No. A92-487-835

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 9, 2013
                              Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.**

       Cesar Elvin Amaya Ramos, a native of El Salvador, petitions for review of a

Board of Immigration Appeals (BIA) order denying his appeal from the decision of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **
             The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
an Immigration Judge (IJ) denying his application for relief under the Convention

Against Torture (CAT). Because the IJ applied an improper standard in determining

Amaya’s application for CAT relief, we grant the petition and remand for further

proceedings.

      To qualify for CAT relief, a petitioner must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 208.16(c)(2); Cole v. Holder, 659 F.3d 762, 770 (9th Cir. 2011) (internal

quotation marks and citation omitted).         The inquiry focuses on the particular

petitioner, not on a hypothetical person being removed. In denying Amaya’s petition

for relief, the IJ stated that to establish a claim for relief under the CAT Amaya needed

to prove that of the 38,000 people deported to El Salvador, “19,001 persons would

have to have been tortured.” This reasoning clearly misstates the appropriate legal

standard. By requiring Amaya to prove that fifty percent of all deportees are tortured,

the IJ improperly heightened Amaya’s burden of proof under the CAT.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2